                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI

 ALICE WRIGHT,

                 Plaintiff,                                Case No.:

 v.

 DST SYSTEMS, INC.,

                 Defendant.


                     MOTION TO CONFIRM ARBITRATION AWARD
                      AND MEMORANDUM IN SUPPORT THEREOF

       Plaintiff Alice Wright, pursuant to 9 U.S.C. §§6 and 9, respectfully requests an Order (1)

confirming the Award of the Arbitrator in the arbitration between Plaintiff Alice Wright and

Defendant DST Systems, Inc. (“DST”), and (2) directing that judgment be entered in its favor in

the amount of $111,347.58.

                                             PARTIES

       1.       Alice Wright was, at all times pertinent hereto, a participant, as defined by 29

U.S.C. § 1002(7), in the DST Systems, Inc., 401(k) Profit Sharing Plan (the “Plan”) and a party

to the DST Arbitration Program Agreement and a resident of Kansas.

       2.       DST is a corporation organized and existing under the laws of the Stated of

Delaware with its principal please of business in Kansas City, Missouri. DST was, at all times

pertinent hereto, the sponsor and administrator of the Plan and a designated fiduciary of the Plan

under 29 U.S.C. §§ 1002, 1102. DST was also, at all times pertinent hereto, a party to the DST

Arbitration Program Agreement.

                                 JURISDICTION AND VENUE

       3.       The amount in controversy exceeds $75,000 exclusive of interest and costs.



            Case 4:21-mc-00064-BCW Document 1 Filed 02/03/21 Page 1 of 6
       4.       Jurisdiction is proper pursuant to 9 U.S.C. §9 and 28 U.S.C. §1332(a)(2).

       5.       Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(2) in that a

substantial part of the events or omissions giving rise to the claim occurred in this district.

                                         BACKGROUND

       6.       This is an action to confirm an arbitration Award and for entry of judgment pursuant

to the Federal Arbitration Act, 9 U.S.C. §1, et seq. The arbitration and Award in this case arise

from an Arbitration Program Agreement (the “Agreement”) that was declared valid and

enforceable by this Court in the matter captioned DuCharme v. DST Systems, Inc., 4:17-CV-

00022-BCW. A true and correct copy of the Agreement is attached as Exhibit A hereto.

       7.       The parties’ dispute arises from DST’s failure to monitor and ensure the

rebalancing of overly concentrated investments in the profit-sharing portion of the Plan. See e.g.,

DuCharme v. DST Systems, Inc., 4:17-CV-00022-BCW, Amended Complaint dated February 8,

2017, ECF No. 22; Ostrander et al., v. DST Systems, Inc., 4:20-CV-00973-BCW, Petition dated

December 10, 2020, ECF No. 1-1.

       8.       Pursuant to the valid and enforceable Agreement and guided by this Court’s

decision in DuCharme v. DST Systems, Inc., No. 4:17-cv-22-BCW, 2017 WL 7795123 (W.D. Mo.

June 23, 2017) (order granting motion to compel arbitration), the parties’ dispute was submitted

to the American Arbitration Association and assigned AAA Number 01-19-0001-9073. Attached

hereto as Exhibit B is a true and correct copy of the Arbitrator’s appointment.

       9.       An arbitration hearing was held on September 28 – October 2, 2020. On November

24, 2020, the Arbitrator issued an Award (attached hereto as Exhibit C) and a Ruling on

Claimant’s Application for Attorney’s Fees and Costs (attached hereto as Exhibit D). The

Arbitrator found that “the preponderance of the evidence supports the claims asserted by [Alice




            Case 4:21-mc-00064-BCW Document 1 Filed 02/03/21 Page 2 of 6
Wright] and that [Alice Wright] is entitled to reasonable attorney’s fees and costs” described

therein.

       10.     The Arbitrator awarded Alice Wright $7,156.84, and awarded $98,871.04 in

attorneys’ fees and $5,319.70 is costs, for a total award of $111,347.58.

       11.     The Agreement states that DST “may serve written notice of an Arbitration Appeal:

(1) within 60 days after the Arbitration decision if no reconsideration or other motion is filed within

30 days after the Arbitration decision; or (2) if a reconsideration or other motion is filed within 30

days after the Arbitration decision, then within 30 days after a decision by the Arbitrator on the

reconsideration motion or other motion.” See Agreement (Ex. A) at p. 2.

       12.     No motion for reconsideration was filed and no timely notice of appeal was filed

within 60 days of the decision.

       13.     The Agreement states that, “after the conclusion of the arbitration process, … DST

or the Associate may file a legal action within 30 days to enforce, vacate, modify, and/or appeal

the final decision and award...in the federal district court with jurisdiction over the county in which

the hearing was held.

       14.     The hearing was held virtually in Jackson County, Missouri.

                                           ARGUMENT

       15.     “The FAA embodies a national policy favoring arbitration; contains a narrow set of

statutory grounds to vacate, modify, or correct an award; and supplies enforcement mechanisms

for these types of actions.” Plocher Construction Co., Inc. v. Overseas Lease Group, Inc., No.

4:17-MC-156 JAR, 2017 WL 2213739, *1 (E.D. Mo. May 19, 2017) (citation omitted).

Proceedings to confirm an arbitration award are summary in nature, id., and confirmation is

mandatory in the absence of certain limited exceptions. “Section 9 of the FAA provides that federal




           Case 4:21-mc-00064-BCW Document 1 Filed 02/03/21 Page 3 of 6
courts ‘must grant’ an order confirming an arbitration award ‘unless the award is vacated,

modified, or corrected as prescribed in sections 10 and 11 of [the FAA].’” UHC Mgmt. Co., Inc.

v. Computer Sciences Corp., 148 F.3d 992, 997 (8th Cir. 1998) (emphasis added). “Congress did

not authorize de novo review of such an award on its merits; it commanded that when the

exceptions do not apply, a federal court has no choice but to confirm.” Id. (emphasis added). The

standard for reviewing an arbitration decision is “one of the narrowest standards of judicial review

in all of American jurisprudence.” UMass Memorial Medical Center, Inc. v. United Food &

Commercial Workers Union, 527 F.3d 1, 4 (1st Cir.2008).

       16.     In reviewing arbitration awards, courts are “limited to determining whether the

arbitrators did the job they were told to do, not whether they did it well, or correctly, or

reasonably[.]” Id. (internal quotations and citation omitted).

       17.     No party to the arbitration alleged that the award was procured through fraud

corruption or undue means. No party alleged that there was evidence of partiality or corruption in

the arbitrator and all parties were permitted the opportunity to object to arbitrator. All parties were

afforded the opportunity to present their evidence in briefing and at a hearing. In short, Defendant

can offer no legitimate basis to delay the confirmation of this final award.

       18.     The Arbitrator did his job here. The parties stipulated to a “simple award” requiring

that the arbitration state only whether Alice Wright was entitled to damages, costs and/or attorneys’

fees and, if so, the amount of damages, costs and/or attorneys’ fees. The Arbitrator did exactly as

required. He found that Alice Wright was entitled to damages costs and attorneys’ fees and

identified the amounts in his award.




          Case 4:21-mc-00064-BCW Document 1 Filed 02/03/21 Page 4 of 6
          19.    Plaintiff makes a continuing request for attorney’s fees and costs incurred in this

matter in accordance with 29 U.S.C. 1132(g) and for such other relief as the Court deems just and

proper.



                                          CONCLUSION

          For the foregoing reasons, Plaintiff Alice Wright moves for an Order (1) confirming the

Arbitration Award and (2) entering judgment in her favor in the amount of $111,347.58, together

with post-judgment interest and attorneys’ fees.

                                                      Respectfully submitted,

                                                      THE KLAMANN LAW FIRM

                                                      BY: /s/ Andrew Schermerhorn
                                                      John M. Klamann MO 29335
                                                      Andrew Schermerhorn MO 62101
                                                      4435 Main Street, Suite 150
                                                      Kansas City, MO 64111
                                                      Telephone: (816) 421-2626
                                                      Facsimile: (816) 421-8686
                                                      jklamann@klamannlaw.com
                                                      ajs@klamannlaw.com

                                                      KAPKE & WILLERTH
                                                      Ted Kapke MO 52114
                                                      Mike Fleming MO 53970
                                                      3304 N.E. Ralph Powell Road
                                                      Lee’s Summit, MO 64064
                                                      Telephone: (816) 461-3800
                                                      Facsimile: (816) 254-8014
                                                      ted@kapkewillerth.com
                                                      mike@kapkewillerth.com

                                                      WHITE, GRAHAM, BUCKLEY & CARR
                                                      William Carr MO 40091
                                                      Bryan T. White MO 58805
                                                      19049 East Valley View Parkway
                                                      Independence, Missouri 64055
                                                      (816) 373-9080 Fax: (816) 373-9319




            Case 4:21-mc-00064-BCW Document 1 Filed 02/03/21 Page 5 of 6
                                bwhite@wagblaw.com

                                HUMPHREY, FARRINGTON &
                                McCLAIN
                                Kenneth B. McClain MO 32430
                                221 West Lexington, Suite 400,
                                P.O. Box 900
                                Independence, Missouri 64051
                                Telephone: (816) 836-5050
                                Facsimile: (816) 836-8966
                                kbm@hfmlegal.com




Case 4:21-mc-00064-BCW Document 1 Filed 02/03/21 Page 6 of 6
